DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/07/2022.
Status of Rejections
The rejection of claim(s) 7 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for are necessitated by applicant’s amendments.
Claims 1-13 and 21-22 are pending and under consideration for this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6, the limitation “using a liquid cathode to” should have been underlined to indicate that it is added matter in the amendment.  See 37 CFR 1.121 (c).
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "reactive metal" in line 2. The limitation of a metal in a “reactive state” is introduced in lines 6-7 of claim 1. It is unclear whether the recitation of claim 21 is referring to this previous limitation or introducing a new limitation. For examination purposes, based on the description in paragraph 55 of the instant specification of the generated gas being removed and reacted with a metal, the “reactive metal” of claim 21 has been interpreted to refer to a new limitation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. 2019/0376192), hereinafter Ding, in view of Sergi et al. (U.S. 2015/0299868), hereinafter Sergi, and Sharma (U.S. Patent No. 5,665,220).
Regarding claim 1, Ding teaches an automated method for protecting material exposed to molten salt (see e.g. Paragraph 0022, lines 7-14, Paragraph 0023, line 9-11, and Paragraph 0047, automated corrosion control system for minimizing impurities which lead to corrosion of metal containers and structural materials contacting molten chlorides), the method comprising supplying metal in a first nonreactive state to the molten salt to create a mixture (see e.g. Paragraph 0026, lines 1-4, and Paragraph 0027, line-Paragraph 0028, line 4, and Paragraph 0044, lines 4-10, the molten halogen salt comprises a mixture of two or more salts of metal cations, at least one of which comprises the same metal forming the anode material, such as MgCl2); monitoring a redox state of the mixture (see e.g. Paragraph 0050, lines 1-7, and Paragraph 0073, cyclic voltammetry is used to monitor the reduction reactions state in the molten salt); and providing a form of the metal in a second reactive state (see e.g. Paragraph 0044, lines 4-10, anode comprising a cation of a halogen salt used in the molten halogen salt) when the redox state indicated corrosion of the material is about to occur (see e.g. Paragraph 0047 and Paragraph 0073, lines 1-8, the electrochemical purification is initiated after measurement of the corrosive impurity concentration based on the redox state in the melt by cyclic voltammetry, and is automatically controlled by monitoring these impurities).
Ding does not explicitly teach the metal in the nonreactive state being transformed in situ into the metal in a second reactive state using a liquid cathode, instead teaching the metal in the reactive state being readily provided as an anode (see e.g. Paragraph 0044, lines 4-10). Ding does however teach the metal in the second reactive state transforming back into the metal in the first nonreactive state and thereby being consumed (see e.g. Paragraph 0040, lines 1-5, and reactions III and IV, Mg(s) converting to MgCl2).
Sergi teaches a corrosion protection system and method (see e.g. Abstract) in which a sacrificial anode is consumed to form compounds in a surrounding ionically conductive material (see e.g. Paragraph 0097, lines 1-5, sacrificial anode is corroded to form corrosion products). The metal of this sacrificial anode is recharged by reversing the dissolution reaction to cause the ions of the sacrificial material which formed the compounds in the ionically conductive material to be re-deposited on the sacrificial anode (see e.g. Paragraph 0097, lines 6-11), allowing for continued operation of the anode over a longer period than would be possible with just the initial amount and eliminating the need for larger volume anodes for long term protection (see e.g. Paragraph 0098, lines 1-7, and Paragraph 0124, lines 4-11). This process also enables controlled wholly in situ creation of the anode on a central conductor (see e.g. Paragraph 0097, lines 11-13, Paragraph 0099, lines 12-15, and Paragraph 0209, lines 1-6, in situ formation of the sacrificial anode on a copper wire connector). Ding similarly teaches the desire for in situ control of the electrochemical process (see e.g. Ding Paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to include deposition/redeposition of the reactive anode metal from the electrolyte as taught by Sergi in order to enable wholly in situ creation and recycling of the anode, allowing for continued operation of the corrosion protection over a longer period without the need for insertion of larger volume anodes.  
Ding in view of Sergi does not explicitly teach the transformation being done using a liquid cathode. Ding does however teach the anode, i.e. metal in the second reactive state, being a liquid to avoid or minimize solidification problems of the dissolved metal (see e.g. Ding Paragraph 0034, lines 5-7, and Paragraph 0042, lines 5-6). Sergi also teaches the anode being made cathodic for the deposition/redeposition (see e.g. Sergi Paragraph 0124, lines 1-7, and Paragraph 0191, lines 1-4).
Sharma teaches a method of electrolytically producing magnesium from an electrolyte comprising magnesium chloride (see e.g. Abstract) comprising providing a molten cathode including an alloy of magnesium and another component such as aluminum, copper and zinc (see e.g. Col. 5, lines 20-25 and 31-38), and applying an electrolytic potential such that magnesium chloride is electrolyzed into magnesium and chlorine ions and magnesium metal is absorbed into the molten cathode alloy (see e.g. Col. 5, line 60-Col. 6, line 6). Ding similarly teaches the liquid electrode comprising Mg, Al and/or Zn (see e.g. Ding Paragraph 0034, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding in view of Sergi to comprise the transformation to occur at a liquid cathode as taught by Sharma to have a reasonable expectation of success for deposition of the anodic metal from the molten electrolyte when the anode is a liquid anode which avoids or minimizes solidification problems of the dissolved metal.
Regarding claim 2, Ding in view of Sergi and Sharma teaches the second reactive state of the metal reducing impurity species out of the molten salt (see e.g. Ding Paragraph 0034, lines 1-5, and Paragraph 0030, lines 3-8, electrochemical process with the reactive anode reduces impurities in the molten salt).
Regarding claim 3, Ding in view of Sergi and Sharma teaches the transforming step being initiated by electrolysis that generates a liquid metal alloy and gaseous products (see e.g. Sharma Col. 6, lines 2-10 and 49-50, MgCl2 is electrolyzed, resulting in chlorine gas being generated at the anode and the Mg being absorbed and accumulated into the molten cathode alloy).
Regarding claim 4, Ding in view of Sergi and Sharma teaches the redox state being measured by monitoring salt potential and salt composition using a voltammetry sensor (see e.g. Ding Paragraph 0070, lines 1-3, Paragraph 0073, and Paragraph 0048, lines 1-6, cyclic voltammetry is used to monitor impurity concentration in the molten salt, also involving measuring the over-potential applied to the molten salt as shown, for example, in Fig. 4A).
Regarding claim 5, Ding in view of Sergi and Sharma teaches the generated liquid metal alloy having a lower reduction potential than the material (see e.g. Ding Paragraph 0034, lines 7-10, and Paragraph 0078, lines 1-5, and Sharma Col. 5, lines 20-25 and 31-38, the protected metal is steel, which has a lower reduction potential than the anode materials such as Mg, Zn and Al, as evidenced by Sergi Paragraphs 0006 and 0126, which teaches those materials as more electro-negative, equivalent to having lower reduction potential, than steel).
Regarding claim 6, Ding in view of Sergi and Sharma teaches the material and molten salt being in constant physical contact (see e.g. Ding Paragraph 0055 and Paragraph 0022, lines 7-14, the process is carried out during operation of the storage tank to be protected, which contains the molten salt).
Regarding claim 7, Ding in view of Sergi and Sharma teaches the method being continuous by supplying additional metal in the first nonreactive state into the molten salt (see e.g. Ding Paragraph 0040, lines 3-5, and Paragraph 0044, lines 3-10, the material of the anode is a cation of a halogen salt used at the molten halogen salt and therefore forms a metal halogen salt during the impurity reduction process which then becomes part of the molten salt).
Regarding claim 8, Ding in view of Sergi and Sharma teaches the method being conducted at temperatures of 300 to 800 °C (see e.g. Ding Paragraph 0041, lines 5-6).
Regarding claim 9, Ding in view of Sergi and Sharma teaches the transformation occurring at a cathode immersed within the molten salt (see e.g. Sharma Col. 6, lines 2-6, Mg cations are reduced and absorbed into the molten cathode).
Regarding claim 10, Ding in view of Sergi and Sharma teaches the sensor initiating electrolysis to transform the metal in the first nonreactive state to a second reactive state at a cathode immersed within the molten salt (see e.g. Ding Paragraphs 0007, 0047 and 0060, the cyclic voltammetry allows for in situ monitoring and automated corrosion control of the electrochemical process, and particularly the effort of the electrochemical process, which would include generation/regeneration of the anode for continual corrosion protection).
Regarding claim 11, Ding in view of Sergi and Sharma teaches the reactive metal in the first state being a cation of a salt selected from the group consisting of alkali metals such as Li, Na and K, alkali earth metals such as Mg, Ca, Sr and Ba, and transition metals such as Al, Ni, Fe and Zn (see e.g. Ding Paragraph 0027, lines 9-14, and Paragraph 0034, lines 7-10).
Regarding claim 12, Ding in view of Sergi and Sharma teaches the reactive metal in the first state being the cation of a salt selected from LiCl, KCl, NaCl, MgCl2, CaCl2, BaCl2 (see e.g. Ding Paragraph 0026, lines 3-4, and Paragraph 0027, lines 9-14).
Regarding claim 13, Ding in view of Sergi and Sharma teaches the reactive metal being a metal selected from the group consisting of Li, K, Na, Mg, Ca and Ba (see e.g. Ding Paragraph 0027, lines 9-14).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Sergi and Sharma, as applied to claim 3 above, and further in view of Willit et al. (U.S. 2018/0010256), hereinafter Willit.
Regarding claim 21, Ding in view of Sergi and Sharma does not explicitly teach the gaseous products being immediately treated with reactive metal to form an inert product. Ding in view of Sergi and Sharma does teach the gaseous products being emitted and released through a gas vent (see e.g. Sharma Col. 6, lines 7-10).
	Willit teaches a method for recycling molten salt (see e.g. Abstract), in which chlorine gas formed at an anode is removed form an electrolysis cell and scrubbed in situ to form a stable chloride, such as CaCl2, which can be discharged as waste or be recycled (see e.g. Paragraph 0033, lines 3-7). Ding similarly teaches CaCl2 and other metal chlorides being stable components of the molten salt (see e.g. Ding Paragraph 0027).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding in view of Sergi and Sharma to comprise scrubbing the chlorine gas released from the cell with a metal to form a stable metal chloride such as CaCl2 as taught by Willit to provide a means for discharging the chlorine as waste in a stable form or utilizing the chlorine to replenish the molten salt.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Sergi and Sharma, as applied to claim 1 above, and further in view of Claus et al. (U.S. Patent No. 5,024,737), hereinafter Claus.
Regarding claim 22, Ding in view of Sergi and Sharma does not explicitly teach the liquid cathode being electrically isolated from the molten salt when the redox state of the mixture is measured. Ding does however teach the measurement occurring before and after an electrochemical purification process, i.e. not during the application of the voltage (see e.g. Ding Paragraph 0070, lines 1-3, and Paragraph 0004, lines 3-6).
Claus teaches a method of producing a magnesium-reactive metal alloy by electrodeposition from a chloride-containing molted salt bath (see e.g. Abstract), comprising providing a molten cathode comprising magnesium, aluminum and alloys thereof in a container comprising quartz, alumina, magnesia or other nonconductive materials stable at high temperatures and in high chlorine concentrations (see e.g. Col. 3, lines 17-26), this nonconductive container providing electrical isolation to the liquid cathode sans an applied voltage as described in paragraphs 48-49 of the instant specification. 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid cathode of Ding in view of Sergi and Sharma to be contained in a container comprising quartz, alumina, magnesia or other nonconductive materials, which would electrically isolate the liquid cathode from the salt when a voltage is not applied, such as during the redox measurement, as taught by Claus as suitable container materials for liquid cathodes in molten salt baths that are stable at high temperatures an in high chlorine concentrations.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02/07/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Ding in view of Sergi, particularly regarding the use of a liquid cathode to transform the metal in situ to a second reactive state, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ding, Sergi and Sharma.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795